
	
		I
		112th CONGRESS
		1st Session
		H. R. 2163
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to establish a
		  Lifeline Assistance Program for universal broadband adoption, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Broadband Affordability Act of
			 2011.
		2.Broadband Lifeline
			 Assistance ProgramSection
			 254(j) of the Communications Act of 1934 (47 U.S.C. 254(j)) is amended—
			(1)by striking
			 (j) Lifeline
			 Assistance.—Nothing in this and inserting the
			 following:
				
					(j)Lifeline
				Assistance
						(1)In
				generalNothing in
				this
						;
				and
			(2)by adding at the
			 end the following:
				
					(2)Broadband
				Lifeline Assistance Program
						(A)PurposeThe purpose of this paragraph is to promote
				the adoption of broadband service by all people of the United States while
				recognizing that the price of broadband service is one of the barriers to
				adoption for low income households.
						(B)Establishment
							(i)In
				generalNot later than 270 days after the date of enactment of
				the Broadband Affordability Act of
				2011, the Commission shall take all actions necessary to
				establish a broadband lifeline program that enables qualifying low-income
				customers residing in urban and rural areas to purchase broadband service at
				reduced charges by reimbursing providers for each such customer served.
							(ii)ModelSuch
				broadband lifeline program shall be similar in structure to the Lifeline
				program for basic telephone service under subpart E of part 54 of title 47,
				Code of Federal Regulations.
							(iii)NonduplicationIn
				establishing the program under clause (i), the Commission shall adopt
				regulations to prevent duplicative broadband lifeline subsidies being awarded
				for an individual eligible household.
							(C)State matching
				fundsIn recognition of the
				interstate nature of broadband service, the Commission may determine, in
				consultation with the Federal-State Joint Board, whether State matching funds
				must be provided as a condition of eligibility for low-income households within
				such State.
						(D)Amount of
				support
							(i)In
				generalThe Commission, in calculating the amount of support to
				be provided to each low-income household, shall routinely study the prevailing
				market price for broadband service and the prevailing speed of broadband
				service adopted by households.
							(ii)InformationTo
				fulfill the requirement under clause (i), the Commission shall rely on
				information that it routinely collects or that is publicly available.
							(E)Technology
				neutral
							(i)In
				generalThe Commission shall ensure that the broadband lifeline
				program is neutral as to the types of technology used to provide broadband
				service to promote competition from broadband service providers to qualify
				under such program.
							(ii)AuthorizationA
				broadband service provider need not be an eligible telecommunications carrier
				to receive support under the broadband lifeline program, but such provider
				shall obtain authorization from the Commission in order to participate in the
				program.
							.
			
